EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

The application has been amended as follows: 
	Change dependency of claim 3 from “claim 2” to claim 1. 


Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: 

Regarding amended claim 1, references of record do not teach a catch extending beyond edge of a door, an upper link and lower link extending beyond the edges of the door, and the locking mechanism of claim 1 in a reference. To modify Fujiya to teach such a catch as disclosed in claim 2, would destroy the reference. Furthermore, to add the locking mechanism of Fujiya to another prior art, such as Lemly US 20070262588 would have destroyed the Lemly reference as the function of the locking mechanism of Fujiya is effected by the particular way in which the handle of Fujiya moves (Fujiya fig6), and Lemly's handle (30) does not move in that same way. Examiner can find no reason to combine or modify references of record without the use of impermissible hindsight.

Regarding claim 5, references of record do not teach the shaft being fixed to the outside handle and free to rotate relative to the inside handle. Examiner can find no reason to combine or modify references of record without the use of impermissible hindsight.



Applicant’s amendments overcome prior claim objections and 112(b) rejections. 

Drawings
The drawings were received on 03/17/2021.  These drawings are accepted. 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to FARIA F AHMAD whose telephone number is (571)270-1334.  The examiner can normally be reached on Monday - Thursday 9am - 6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kristina R. Fulton can be reached on 5712727376.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact 


/F.F.A./
Examiner
Art Unit 3675



/KRISTINA R FULTON/Supervisory Patent Examiner, Art Unit 3675